DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding the rejection of claim 1 under 35 U.S.C. 103, see Remarks filed 12/02/2021, pg. 7-9 have been fully considered but they are not persuasive. Applicant argues, “In Brewer [US 2005/0288799], neither of the A/D converters 68 are in direct communication with the controller 40; the controller 40 is not operable to configure the A/D converter 68 based on the identified sensor type; and to configure the ADC, the controller 40 is not configured to select, based on the identified sensor type, a sensor-specific reference voltage provided to the ADC to digitize the intraluminal data” (Remarks pg. 8, 2nd para., last sentence).
The Examiner respectfully submits that the arguments regarding Brewer not being in direct communication with the controller are moot since Brewer is not being applied in the rejections below. Regarding the limitations of to configure the ADC, the controller is configured to select, based on the identified sensor type, a sensor-specific reference voltage provided to the ADC to digitize the intraluminal data, in the previous non-final rejection, Parfitt (US 2003/0184462) was relied upon to teach these limitations (non-final rejection mailed 09/03/2021, pg. 13, para. 42-43). Applicant argues that Parfitt fails to disclose these limitations because, “the reference voltage in Parfitt, is only utilized after the analog voltage value is converted to a digital voltage value, i.e. microprocessor 1060 compares a reference value, such as a reference voltage value, stored in memory 1080 to each digital value and determine a status of each sensor 1020, 1030 . . . 1040,” see Remarks pg. 9, first paragraph. The Examiner respectfully disagrees.
Looking to Parfitt, Fig. 2 illustrates a method for determining a sensor status via reference voltage values for specific sensor types. Digital reference values are determined for each sensor type (Box 2010), and then one of the reference signals corresponding to a sensor type is provided to a multiprocessor (Box 2030). At activity 2030, the multiplexing analog-to-digital converter portion of the microprocessor receives a reference signal with the reference voltage level (Para. 17, 2nd sentence). Next, a sensor signal is also received at the multiprocessor’s multiplexing analog-to-digital converter portion (Box 2040, Para. 17). The sensor signal is then normalized to the reference signal (Box 2050) and then the normalized value is digitized (Box 2060). Clearly, at least steps 2010-2060 as described above teach that to configure the ADC, the controller is configured to select, based on the identified sensor type, a sensor-specific reference voltage provided to the ADC to digitize the sensor data. The reference voltage is NOT utilized only after digitization of the analog sensor voltage, as argued by Applicant, since it is clear that the sensor voltage value must be normalized to the reference voltage prior to digitization of this normalized value, as evidenced above. As such, this argument is not persuasive.
Applicant’s further arguments rely on the arguments made with reference to claim 1 (Remarks pg. 9-10) and thus are also unpersuasive. The Examiner has modified the rejections to accommodate the amendments to the claims, see rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 21, 25-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald et al. (US PGPUB 2007/0016068) (hereinafter Grunwald) in view of Hernke (US PGPUB 2015/0120249) (hereinafter Hernke), further in view of Nick et al. (US PGPUB 2017/0281026), (hereinafter Nick), further in view of McNaughton et al. (US 2015/0335257) (hereinafter McNaughton), further in view of Parfitt (US 2003/0184462).
Regarding claims 1 and 29, Grunwald discloses an intraluminal medical system and method of obtaining physiology data (Abstract), comprising: a handheld interface device (Fig. 49, user interface 4900; Para. [0238], second sentence: “The procedure specific user interface 4900 is a hand held electronic interface”) configured for communication with an intraluminal device configured to be positioned within a body lumen of a patient (Fig. 2, UI 170 in communication with guided vascular access device 110, which is positioned within a blood vessel; Fig. 4 depicts multiple sensors 110), wherein the intraluminal device comprises a plurality of sensors corresponding to a plurality of sensor types and configured to obtain intraluminal data (Fig. 8A, sensors 815A-B; Para. 93, second sentence details multiple sensor types), the handheld interface device comprising: a housing sized and shaped for handheld use (Para. [0248], ll. 12-13: “The user interface 5140 consists of a light enclosure of approximately 200g”; Para. [0238] discloses the UI is hand held as evidenced above); a controller core The enclosure also contains the data acquisition and control unit 5120 and the processing unit 5130”); and a computing core disposed within the housing (Para. [0248], ll. 14-16: “The enclosure also contains the data acquisition and control unit 5120 and the processing unit 5130”), a first display integrated in the housing (Fig. 49, graphical data on top and bottom displays, displays disposed on hand held UI 4900, which is embodied as a personal digital assistant [PDA], see para. 238, 2nd sentence, which would include controller/computing core since PDAs are well-known in the art to be hand-held computers), the computing core operable to: generate a graphical representation based on the obtained intraluminal data; wherein the first display is operable to display the graphical representation based on the intraluminal data (Fig. 49, graphical data on top and bottom displays, displays disposed on hand held UI 4900).
Grunwald does not disclose an analog to digital converter (ADC) disposed within the housing and configured to digitize the intraluminal data, wherein the ADC is in direct communication with the controller core, the controller core being operable to: identify a sensor of an intraluminal device in communication with the handheld interface device as one of the plurality of sensor types; and configure the computing core and the ADC based on the identified sensor type; and execute a plurality of sensor-specific instructions associated with the plurality of sensor types, wherein, to configure the computing core, the controller core is configured to change sensor-specific instructions executed by the computing core for each identified sensor type such that the computing core is operable to process the intraluminal data obtained by the sensor using the sensor-specific instructions for the identified sensor type. Furthermore, Grunwald does not disclose that, to configure the ADC, the controller core is configured to select, based on the identified sensor type, a sensor-specific reference voltage provided to the ADC to digitize the intraluminal data. Grunwald also does not disclose that that the controller core and computing core are of an individual processor, wherein the individual processor comprises a CPU. Finally, Grunwald does not disclose a plurality of different intraluminal devices.
Hernke, however, teaches a patient monitor sensor type auto configuration system (Abstract) including an analog to digital converter (ADC) disposed within the housing and configured to digitize data, wherein the ADC is in direct communication with the controller core (Fig. 1, ADCs 31 are within housing 10 and connected to controller 12; Fig. 3 ADC 68 is within housing 30, in communication with controller 12). Hernke also teaches wherein the system’s controller core identifies a sensor (Para. [0005], second sentence: “… circuits and components that allow a data acquisition module of the patient monitor to determine the type of sensor connected to the input port”; Fig. 6, boxes 80-86) and the system’s computing core processes the physiology data using instructions associated with the identified sensors, wherein the computing core is further operable to process physiology data associated with the plurality of sensor types respectively using a plurality of modality specific instructions (i.e., the computing core is configured based on the identified sensor type) (Para. [0005], second sentence: “… based upon the identified sensor type, configure the input port and signal conditioning circuitry to properly handle the sensor data”; Fig. 6, boxes 88-94). 
Although Hernke does not specifically teaching identifying a sensor of an intraluminal device, one of ordinary skill in the art would recognize that the taught signal processing steps of Hernke would be useful in a wide variety of patient monitoring applications, including intraluminal medical systems. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grunwald to incorporate the teachings of Hernke and include an analog to digital converter (ADC) disposed within the housing and configured to digitize intraluminal data, wherein the ADC is in direct communication with the controller core. Making this modification would be useful for digitizing the collected signals, conditioning these digitized signals, and providing the correct value for the physiological signal monitored from the patient (Para. 24). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify the controller core to: identify a sensor of an intraluminal device in 
Regarding configuring the ADC based on the identified sensor type and wherein, to configure the ADC, the controller core is configured to select, based on the identified sensor type, a sensor-specific reference voltage provided to the ADC to digitize the intraluminal data, Parfitt teaches an ADC circuit (Abstract). Fig. 2 illustrates a method for determining a sensor status via reference voltage values for specific sensor types. Digital reference values are determined for each sensor type (Box 2010), and then one of the reference signals corresponding to a sensor type is provided to a multiprocessor (Box 2030). At activity 2030, the multiplexing analog-to-digital converter portion of the microprocessor receives a reference signal with the reference voltage level (Para. 17, 2nd sentence). Next, a sensor signal is also received at the multiprocessor’s multiplexing analog-to-digital converter portion (Box 2040, Para. 17). The sensor signal is then normalized to the reference signal (Box 2050) and then the normalized value is digitized (Box 2060). Finally, the digital normalized value is compared to the reference value to determine and transmit the status of the sensor (Boxes 2070-2090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Grunwald in order to configure the ADC based on the identified sensor type and wherein, to configure the ADC, the controller core is configured to select, based on the identified sensor type, a sensor-specific reference voltage provided to the ADC to digitize the 
Furthermore, Grunwald does not disclose that the controller core and computing core are of an individual processor, wherein the individual processor comprises a CPU. Nick, however, teaches that processors (including CPUs) can include multi-core processors with two or more independent processors, commonly referred to as cores, which can execute instructions contemporaneously (Para. [0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Grunwald’s controller and computing cores to be cores on a CPU in order to execute the instructions of these cores contemporaneously, as taught by Nick.
Additionally, in regards to use of a plurality of different intraluminal devices, McNaughton teaches probes for stimulation and/or recording purposes (Abstract) wherein inserting a plurality of probe devices closely adjacent one another in tissue provides an advantage of a high density of measurement or stimulation sites being obtained (Para. 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Grunwald to include a plurality of different intraluminal devices by inserting a plurality of probe devices closely adjacent one another. Making this modification would be useful in order to provide a high density of measurement sites, as taught by McNaughton.
Finally, Grunwald does not disclose generate a graphical representation based on the obtained intraluminal data using the sensor-specific instructions for the identified sensor type
Regarding claims 3 and 4, Grunwald discloses that the plurality of sensor types comprises a plurality of IVUS sensor types wherein the plurality of IVUS sensor types comprises a plurality of transducer center frequencies (Para. [0084], last sentence: “for catheter-based ultrasound devices to function within the venous circulation a lower ultrasound operating frequency of approximately 10 MHz is required and a larger sample volume size (depth) is needed than on the arterial side” i.e., different transducer center frequencies are required for arteries vs. veins; Fig. 1 shows required operating frequencies for venous and arterial imaging).
Regarding claim 5, Grunwald discloses that the plurality of sensor types comprises an ultrasound transducer (Fig. 17, sensor 1715 acts as ultrasound transducer; Para. [0134]), an ultrasound transducer array (Para. [0119], second sentence: “an array of lenses will allow us not only to create a divergent beam but to orient the ultrasound energy generated by the piezoelectric crystal in different directions”), an optical sensor (Para. [0144], second sentence: “The fiber optical assembly 6028 includes a pair of optical fibers 6029 and 6031 encased in a tube 6033”), a pressure sensor (Para. [0093], second sentence: “the sensor can be a pressure… sensor”), and a flow sensor (Para. [0025], second sentence: “using the instrument to receive a reflected ultrasound signal from the vasculature indicating flow rates between 2 and 20 cm/s”, i.e. the ultrasound transducer acts as a flow sensor”). Additionally, the ultrasound transducers and optical sensors disclosed by Grunwald would be capable of acting as imaging sensors since these are well known functions of these types of sensors, as would be recognized by one of ordinary skill in the art.
Regarding claim 6, Grunwald discloses a signal conditioning circuit disposed within the housing (Para. [0248], ll. 14-16: “The enclosure also contains the data acquisition and control unit 5120 and the processing unit 5130”), the signal conditioning circuit coupled to the intraluminal device (Fig. 51, processing unit 5130 connected to catheter 5110) and operable to condition the physiology data from 
Regarding claim 7, modified Grunwald teaches that the ADC is coupled to the signal conditioning circuit and operable to digitize the conditioned intraluminal data from the signal conditioning circuit (Hernke Fig. 3, A/D converter 68 receives signal from amplifier circuit 66; Parfitt Fig. 2, normalized voltage level is digitized at box 2060, which necessarily requires the ADC to be coupled to the signal conditioning circuit in order to receive the normalized voltages).
Regarding claim 21, Grunwald discloses that the computing core is further configured to: co-register the intraluminal data obtained from at least two sensors of the plurality of sensors; and generate a graphical representation based on the co-registered intraluminal data, and wherein the first display is operable to display the graphical representation based on the co-registered intraluminal data (Fig. 49 depicts co-registered data types being displayed, i.e. imaging 4940 and sensor data of display 4935).
Regarding claim 22, Grunwald discloses the housing sized and shaped for handheld use is a single housing, wherein the controller core and computing core are disposed within the single housing, and wherein the first display is integrated in the single housing (Para. 244, second sentence: “reusable user interface having the processing system and the user interface functional”; Para. 248, ll. 11-16: “The user interface 5140 consists of a light enclosure… The enclosure also contains the data acquisition and control unit 5120 and processing unit 5130”; Para. 49 depicts UI with display integrating into housing; Para. 238, 2nd sentence discloses that user interface 4900 is hand held PDA, which would include controller/computing core since PDAs are well-known in the art to be hand-held computers).
Regarding claim 25, modified Grunwald teaches one or more of the plurality of different intraluminal devices (see rejection of claim 1 above).
Regarding claim 26, modified Grunwald teaches that the plurality of sensor types comprise a plurality of intraluminal modalities, and wherein the plurality of sensor-specific instructions comprises a plurality of modality-specific instructions (see rejection of claim 1 above; Hernke, (Para. [0005], second sentence: “… based upon the identified sensor type, configure the input port and signal conditioning circuitry to properly handle the sensor data”; Fig. 6, boxes 88-94).
Regarding claim 28, modified Grunwald teaches that the controller core is configured to control the plurality of sensor types using a plurality of sensor-specific control signals such that the controller core controls the sensor of the intraluminal device to obtain the intraluminal data based on the identified sensor type (see rejection of claim 1 above; Hernke, (Para. [0005], second sentence: “… based upon the identified sensor type, configure the input port and signal conditioning circuitry to properly handle the sensor data”; Fig. 6, boxes 88-94). 
Regarding claim 31, modified Grunwald teaches that the controller core configures that ADC by changing parameters associated with the ADC, wherein the parameters include the sensor-specific reference voltage provided to the ADC (Parfitt Fig. 2, box 2010 details determining multiple sensor-specific reference voltages, while box 2030 details providing one of these reference voltages to the ADC portion of a multiprocessor, see para. 13 & 17).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of Hernke in view of Nick in view of McNaughton in view of Parfitt, further in view of Huo et al. (US PGPUB 2018/0095054) (hereinafter Huo).
Regarding claim 10, modified Grunwald does not that teach the controller core is operable to identify the sensor of the intraluminal device by sending a sensing signal to the intraluminal device and measuring an impedance of the intraluminal device in response to the sensing signal.
Huo, however, teaches characterization and failure analysis of a sensor using impedance frequency response spectra (Abstract), wherein the system identifies the sensor by sending a sensing 
Although Huo does not specifically teaching identifying the sensor of the intraluminal device, one of ordinary skill in the art would recognize that the taught signal processing steps of Huo would be useful in a wide variety of patient monitoring applications, including intraluminal medical systems. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Grunwald’s controller core and incorporate the teachings of Huo to identify the sensor of the intraluminal device by sending a sensing signal to the intraluminal device and measuring an impedance of the intraluminal device in response to the sensing signal. Making this modification would be useful in determining a failure mode of the sensor (Para. [0014]: “The characterization may include determining a failure mode of the sensor”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of Hernke in view of Nick in view of McNaughton in view of Parfitt, further in view of Liang et al. (US 9603554) (hereinafter Liang).
Regarding claim 11, modified Grunwald does not teach a communication module disposed within the housing, the communication module operable to transmit the graphical representation of the physiology data to a second display apart from the handheld interface device.
Liang, however, teaches a communication module is disposed within a housing (Col. 15, ll. 15-25: “device 900 of Fig. 9, can include any suitable components such as…. communication interface(s) 906”), the communication operable to transmit the graphical representation of the physiology data to a second display apart from a handheld interface device (Fig. 9, communication interface 906 in communication with display 908; Col. 15, ll. 28-33: “This hardware… can be implemented as… stand-alone equipment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Grunwald to include a communication module disposed within the housing, the communication module operable to transmit the graphical representation of the physiology data to a second display apart from handheld interface, as taught by Liang. Making this modification would be useful in providing a second display as stand-alone equipment, which can be coupled to other equipment (Col. 15, ll. 28-33).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of Hernke in view of Nick in view of McNaughton in view of Parfitt, further in view of Minogue et al. (US PGPUB 2009/0105795) (hereinafter Minogue).
Regarding claim 27, modified Grunwald does not teach that the controller core is configured to select, based on the identified sensor type, a sensor-specific combination of amplifiers and band-pass filters. Minogue, however, teaches that in order to facilitate signal processing by a controller, input data is required which identifies the signal type, as well as the amplifier gain and filter pass bands required to acquire them (Para. 8). Minogue provides an example of such required parameters for an ECG signal in Table D. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Grunwald such that the controller core is configured to select, based on the identified sensor type, a sensor-specific combination of amplifiers and band-pass filters. Making this modification would be useful for providing amplifier gains and filter pass bands required to acquire different signal types, as taught by Minogue.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Grunwald in view of Hernke in view of Nick in view of McNaughton in view of Parfitt, further in view of Natarajan et al. (US 2017/0325748) (hereinafter Natarajan).
Regarding claim 31, modified Grunwald does not teach that the controller core is operable to configure the signal conditioning circuit based on the identified sensor type, wherein the controller core configures the signal conditioning circuit by selecting a combination of amplifiers and band-pass filters suitable for the identified sensor type.
Natarajan, however, teaches technologies for biosignal feedback filtering (Abstract) wherein various types of biosignals may be received by a biosignal sensor. As such, one or more filters, including band-pass filters, and amplification may be applied to the biosignal to isolate only those biosignals for which the biosignal sensor is configured to monitor (Para. 32, last 3 sentences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Grunwald such that the controller core is operable to configure the signal conditioning circuit based on the identified sensor type, wherein the controller core configures the signal conditioning circuit by selecting a combination of amplifiers and band-pass filters suitable for the identified sensor type. Making this modification would be useful for isolating only those biosignals for which the biosignal sensor is configured to monitor, as taught by Natarajan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al. (US 2017/0231709) discloses systems and methods for intraoperatively measuring
anatomical orientation (Abstract) which includes a disposable display (Para. 198);
Burton et al. (US 2004/0193068) discloses methods and apparatus for monitoring consciousness
(Abstract) which includes low cost, disposable displays (Para. 139).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792